Allowability Notice
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 16/502, 243 filed on July 03, 2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ”an image acquisition unit successively acquiring a rear image and a lateral image each of which serves as a surrounding image captured by an imaging unit that is provided at a towing 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The review of the specification shows there is a corresponding structure described in at least paragraphs [0036], [0034] and FIGS. 3 and 4 of the current application. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
 The instant invention relates to a towing assistance apparatus for a towing vehicle. 
Prior arts were found for the claims as follows:
Regarding claim 1, Okano et al. (Pub. No. US 2013/0321634 A1) discloses a towing assistance apparatus comprising: an image acquisition unit (FIG. 1, imaging section 102) successively acquiring a rear image and a lateral image each of which serves as a surrounding image (FIGS. 4-7) captured by an imaging unit that is provided at a towing vehicle to which a towed vehicle is configured to be connected (¶0028: Imaging section 102 is attached to a rear portion of the tow vehicle) , the rear image including a rear region of the towing vehicle (FIGS. 4-6; ¶0049: a rear image ) and the lateral image including a lateral region of the towing vehicle (FIG. 7, an overhead view including surrounding of the tow vehicle 701 image).

 Strano (Patent No. US 9,555,813 B2), a prior art provided by the applicant in the information disclosure statement (IDS) submitted on 07/03/2019, discloses an angle acquisition unit acquiring a connection angle between the towing vehicle and the towed vehicle (Figs. 1A-1B, 4: col 6, line 59 to col. 7, line 4: Each of the camera 60 and the ultrasonic sensors 70a, 70b are connected to the processor 50 such that the signals output from each of the sensors 60, 70a, 70b are received by the processor 50, and the processor 50 is operable to convert the received signals into respective measurements of the yaw angle of the trailer 30). 
Strano further describes calculating a yaw angle and if the calculated yaw angle is greater  than a predetermined critical yaw angle, a warning using audible or visual waning such as a warning light is sent to the driver a vehicle (Strano col. 7, line 58 to col. 8, line 7).
Greenwood et al. (Patent No. US B2) describes comparing a measured hitch angle θt with a reference value held in the store for a given trailer length, and a computing unit detects the onset of jack-knifing while reversing. When jack-knifing occurs, the computing unit generates a warning signal to the driver. The warning can be audible or a visual signal on the display screen (Greenwood: col. 3, lines 55-60). 
However, the cited prior arts either singularly or in combination fail to teach the feature of “…a display processing unit switching the surrounding image displayed at a display unit from the lateral image to the rear image in a case where the connection angle becomes equal to or greater than a first angle at which a change control for decreasing the connection angle is impossible by a steering of the towing vehicle during a rearward driving thereof in a state where the lateral image is displayed at the display unit and the towing vehicle to which the towed vehicle is connected is in a rearward driving available state,” as recited in claim 1. 
	Dependent claims 2-5 are allowed by virtue of their dependency from allowed claim 1.

. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488